Citation Nr: 1012219	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-23 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The appellant had active duty from February 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The October 2007 rating decision also denied service 
connection for lung cancer, prostate cancer, and skin 
cancer.  The appellant's notice of disagreement included 
each of those issues, and the statement of the case that was 
issued in July 2008 likewise considered all of the issues.  
On the VA Form 9, Appeal to Board of Veterans' Appeals, that 
was received in August 2008, however, the appellant 
indicated that he was appealing only the issue concerning 
service connection for PTSD.  Therefore, the Board considers 
the appellant's appeal of the other three issues to have 
been withdrawn.  See 38 C.F.R. §§ 20.202, 20.204 (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, 
the Board has considered the Veteran's claim for all 
possible psychiatric disorders as discussed below


FINDINGS OF FACT

1.  The appellant has been diagnosed as having PTSD.  

2.  The appellant served in Vietnam during the Vietnam 
conflict.  

3.  The appellant did not engage in combat with the enemy 
during service.  

4.  The record does not contain credible supporting evidence 
of the occurrence of a stressor related to the appellant's 
diagnosed PTSD.  

5.  The preponderance of the evidence is against a finding 
that the appellant has an acquired psychiatric disability 
related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

2.  The criteria for service connection for an acquired 
psychiatric disability are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120- 21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in July 2007 and April 2008 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the appellant of the information necessary 
to substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The appellant was informed of the specific types 
of evidence he could submit, which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claim with appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the 
appellant was given proper notice in the July 2007 letter 
and was given ample opportunity to respond.  

Subsequent to the issuance of the July 2007 and April 2008 
letters, the appellant's claim was readjudicated in the July 
2008 statement of the case (SOC).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure 
a timing defect).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the 
extent possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  

With respect to the issue of service connection for PTSD, as 
discussed more fully below, the Board concludes an 
examination is not needed because the appellant has not 
submitted sufficient credible supporting evidence of an in-
service stressor.  In the absence of such evidence, further 
development to determine whether the appellant currently has 
PTSD is unnecessary.  

As to service connection for other acquired psychiatric 
disabilities, the Board finds that a medical examination is 
unnecessary in this case.  There is no objective and 
competent evidence of such in service or for many years 
after service discharge, or medical evidence showing a 
relationship between disability and service.  Under such 
circumstances, an examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical 
nexus opinion where evidence showed acoustic trauma in 
service and a current diagnosis of tinnitus.  Significantly, 
in this case, the evidence does not support a finding that 
the appellant was diagnosed with or treated for an acquired 
psychiatric disability in service.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Law and regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
appellant's military records and all pertinent medical and 
lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
See also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the appellant "engaged in combat with the enemy."  Id.  

If VA determines that the appellant engaged in combat with 
the enemy and that his alleged stressor is related to 
combat, then the appellant's lay testimony or statements are 
accepted as conclusive evidence of the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, if the claimed stressor is "consistent with the 
circumstances, conditions, or hardships of the veteran's 
service."  Id.  If, however, VA determines that the 
appellant did not engage in combat with the enemy or that 
his alleged stressor is not related to combat, the 
appellant's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the appellant's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration 
of every detail, including the appellant's personal 
participation is not required; rather the appellant only 
needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997); see also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  

Analysis 

The appellant's service treatment records and service 
personnel records do not show that he engaged in combat with 
the enemy during service.  In particular, the records do not 
show that he was awarded any medal or other award that is 
indicative of his participation in combat.  Therefore, it 
cannot be conceded that the appellant engaged in combat with 
the enemy, as contemplated by 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  The service records do indicate that 
he served as a medic in Vietnam from March 1967 to March 
1968.  

A VA clinic evaluation dated in March 2008 lists psychiatric 
diagnoses that include major depression and chronic PTSD.  
The examiner noted the appellant's report that he saw fellow 
soldiers get killed in Vietnam.  

Because the official service records do not establish that 
the appellant engaged in combat, the RO requested that he 
provide information about his claimed stressor.  The July 
2007 VCAA letter included VA Form 21-0781, Statement in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder (PTSD), to solicit specific details of each 
of the in-service stressful incidents that he contends 
caused his PTSD, such as the date of the incident, place of 
the incident, unit of assignment at the time of the 
incident, detailed description of the event, medals or 
citations received as a result of the incident, and name and 
other identifying information concerning any other 
individuals involved in the event, if appropriate.  The 
appellant did not return the completed form.  Nor has he 
submitted any other detailed description of his claimed 
stressors or other credible supporting evidence that the 
stressors occurred.  

VA's Adjudication Procedures Manual M21-1MR states that, at 
a minimum, the appellant must provide the following: (1) a 
stressor that can be documented, (2) the location where the 
incident took place, (3) the approximate date (within a two-
month period) of the incident, and (4) the unit of 
assignment at the time the stressful event occurred.  This 
information is required by the U. S. Army and Joint Service 
Records Research Center (JSSRC) to permit appropriate 
research to attempt to verify the occurrence of the claimed 
stressor.  See M21-1MR Part IV, 
Subpart ii, 1. D. 14, f.  

On a VA Form 9, Appeal to the Board of Veterans' Appeals, 
that was received in August 2008, the appellant's 
representative stated that the appellant was trained as a 
combat medic while in Vietnam and that a fellow serviceman 
would be sending a letter confirming the appellant's claim.  
No such evidence has been received.  

The Board recognizes that VA treatment records indicate that 
the appellant has been diagnosed as having PTSD.  
Nevertheless, VA's regulations require that the evidence 
reflect a verified stressor and that, if the evidence does 
not establish that the appellant engaged in combat with the 
enemy, there must be credible supporting evidence that the 
claimed stressor occurred.  

In this case, the RO has provided the appellant with every 
opportunity to submit evidence to support his claim, 
including the opportunity to testify at a hearing.  The 
appellant declined the offer of a hearing and he has failed 
to submit any supporting evidence regarding his claimed 
stressor.  The Board would point out that the duty to assist 
is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

In summary, the evidence shows that the appellant has been 
diagnosed as having PTSD.  The evidence also shows that he 
served as a medic in Vietnam during the Vietnam conflict.  
However, the official records do not show that the appellant 
engaged in combat with the enemy and he has not submitted 
credible supporting evidence that he did; accordingly, the 
Board finds that he did not engage in combat during service.  
Further, the evidence does not show that he has a verified 
stressor related to service.  Therefore, the Board concludes 
that the criteria are not met for service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).  

As to other acquired psychiatric disabilities, the Board 
notes that the appellant has a current diagnosis of major 
depressive disorder.   However, the weight of the evidence 
is against finding that it is related to service.  Service 
treatment records are negative for any complaints and/or 
findings of an acquired psychiatric disability.  Notably, 
the examination at service discharge reflects a normal 
psychiatric evaluation.  The first indication of a 
disability in the record is not until May 1998, which is 29 
years after service discharge.  He is thus not entitled to 
service connection on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (noting that 
certain chronic diseases, such as psychoses, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service).  Also, in view 
of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, there is no medical opinion which 
provides a nexus between current disability and service.  In 
fact, a June 1998 private treatment record noted the 
appellant's stressors for the diagnosis of mild recurrent 
major depression were family and marital stressors.  
Additionally, a January 2008 VA treatment record noted that 
the appellant's problems were exacerbated with his medical 
problems starting five years before.  Therefore, service 
connection for an acquired psychiatric disability other than 
PTSD is likewise not warranted.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant is competent 
to attest to his observations of his disability.  See Layno 
supra; 38 C.F.R. § 3.159(a)(2).  However, as a lay person, 
he is not competent to render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
an acquired psychiatric disability, to include PTSD, related 
to service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally, as outlined herein, the weight of the 
evidence indicates that his currently diagnosed acquired 
psychiatric disabilities are not to service.   

For all the foregoing reasons, the claim for service 
connection for an acquired psychiatric disability, to 
include PTSD, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for an acquired psychiatric disability, 
to include PTSD, is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


